Citation Nr: 1030621	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
traumatic brain injury (TBI).

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for a 
left shoulder condition.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for a 
right shoulder condition.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the right ankle 
disability.

7.  Entitlement to an effective date earlier than May 20, 2008 
for the assignment of a 10 percent evaluation for scar, left 
elbow to mid forearm, status post laceration.

8.  Entitlement to an effective date earlier than May 20, 2008 
for the assignment of a 10 percent evaluation for residuals of 
bunionectomy, 1st metatarsal, left foot, to include whether clear 
and unmistakable error (CUE) was made in the May 2004 rating 
decision.

9.  Entitlement to an effective date earlier than May 20, 2008 
for the assignment of a 10 percent evaluation for residuals of 
bunionectomy, 1st metatarsal, right foot, to include whether CUE 
was made in the May 2004 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to February 
2004.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The issues of service connection for a right ankle disability and 
service connection for a left ankle disability, to include as 
secondary to the right ankle disability, of entitlement to an 
effective date earlier than May 20, 2008 for the assignment of a 
10 percent evaluation for the scar, left elbow to mid forearm, 
and of entitlement to an effective date earlier than May 20, 2008 
for the assignment of 10 percent evaluations for residuals of 
bunionectomy, 1st metatarsal, left foot and right foot, 
respectively, to include whether clear and unmistakable error was 
made in the May 2004 rating decision addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June, 2009, prior to the promulgation of a decision in the 
appeal, the Veteran notified the RO that he wished to withdraw 
the issues of service connection for PTSD and TBI.

2.  In a May 2004 rating decision, the RO denied service 
connection for left and right shoulder conditions.  The Veteran 
was notified of that decision in the same month, but he did not 
appeal it and it is now final.

3.  The additional evidence received since the May 2004 rating 
decision is cumulative and redundant and does not, by itself or 
in conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran in 
regard to service connection for PTSD have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the Veteran in 
regard to service connection for TBI have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  Evidence received since the May 2004 rating decision is 
neither new nor material, and the claim for service connection 
for a left shoulder condition is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

4.  Evidence received since the May 2004 rating decision is 
neither new nor material, and the claim for service connection 
for a right shoulder condition is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Service Connection for PTSD and residuals of TBI 

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to the veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the Veteran 
or by his authorized representative.  38 C.F.R. § 20.204 (2009).

In a June 2009 statement, the Veteran expressed his desire to 
withdraw his claim for service connection for PTSD and residual 
of a TBI.  This statements serves a valid withdraw of these 
issues.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review the 
appeal in regard to those issues and the appeal in regard to 
those issues is dismissed.

Claims to Reopen

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A letter dated in June 2008 satisfied the duty to 
notify provisions for the issues of new and material evidence to 
reopen the claims for service connection for left and right 
shoulder disabilities, and explained the reason the previous 
decision had been denied, after which the claim for service 
connection was adjudicated.  See 38 C.F.R. § 3.159; Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
medical and personnel treatment records and identified VA service 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Records of treatment the Veteran received while stationed at the 
U.S. Embassy in Kabul, Afghanistan were ultimately not obtained.  
However, the Veteran testified that these treatment records 
concerned treatment he received at the Embassy was for his 
ankles.  Moreover, the Veteran's separation physical notes 
treatment for bilateral shoulder pain, hence the presence of in-
service symptoms is conceded.  Notwithstanding, VA examinations 
were not afforded the Veteran concerning his claims shoulder 
disabilities, but the Board finds that in the present case such 
is not warranted.  As will be explained below, the previous 
decision denying service connection for left and right shoulder 
disabilities was based on a finding that the medical evidence did 
not show that the Veteran was currently diagnosed with a left or 
right shoulder disability.  Evidence received since then shows 
treatment for left and right shoulder pain, but no diagnosis of 
any shoulder disability.  The Veteran has testified before the 
undersigned Veterans Law Judge that he has not been told he has a 
current left or right shoulder disability.  There are therefore 
no grounds upon which to request a VA examination for the claimed 
shoulder disability.   In this regard, the Board observes that VA 
need not conduct an examination with respect to the claims of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).

During the May 2010 hearing, the Veteran and his representative 
testified that they would obtain a medical opinion determining a 
diagnosis of a bilateral shoulder disability and requested 60 
days to be allowed to do so.  The 60 days have passed, and no 
further evidence has been received.  Given that the Veteran has 
provided no additional evidence of current disability, and has 
not provided sufficient information, such as the name and address 
and release of private medical records, to allow the RO to obtain 
such evidence, the Board finds VA has fulfilled its duty to 
assist in this issue and further remand to obtain these records 
is not required.

The Board reminds the veteran that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  



Analysis

In a May 2004 rating decision, the RO denied service connection 
for left and right shoulder conditions based on VA examination 
conducted in March 2004 that noted reports of left and right 
shoulder pain but no findings of any objective left or right 
shoulder disability.  The rating decision stated that absent a 
permanent residual of shoulder injury or chronic shoulder 
disability, service connection for a left or right shoulder 
disability could not be granted.

The RO gave notice of the rating decision in May 2004.  The 
Veteran did not submit a notice of disagreement within a year, 
and the May 2004 decision became final.

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the May 2004 rating decision includes VA 
treatment records and the Veteran's testimony before a hearing 
officer sitting at the local RO, in February 2009, and before the 
undersigned Acting Veterans Law Judge, in May 2010.  These 
records show that the Veteran continued to report and receive 
treatment for complaints of left and right shoulder pain.  
However, none of these records demonstrate that the Veteran is 
diagnosed with any shoulder disability.  Rather, he testified in 
May 2010 that, while he receives treatment for shoulder pain, he 
has not been told that he has any shoulder disability, and he has 
not received a definitive diagnosis of any left or right shoulder 
disability including arthritis.  Upon further questioning in May 
2010, the Veteran testified he had not been treated for 
complaints concerning his shoulders since the last VA examination 
in 2004.

While the VA treatment records obtained since the May 2004 rating 
decision constitute new evidence, the evidence is not material, 
as it shows no findings of a diagnosis of a left or right 
shoulder disability.

No new and material evidence has been received sufficient to 
reopen the claim.  Absent a diagnosis of left or right shoulder 
disability, the newly submitted evidence cannot be material.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the 
absence of proof of a present disability, there can be no valid 
claim.").  Until the appellant meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against the claim to reopen 
the previously denied claim for service connection for left and 
right shoulder disabilities; there is no doubt to be resolved; 
and reopening the previously denied claim for service connection 
for a left shoulder disability and a right shoulder disability is 
not warranted. 


ORDER

The appeal in regard to service connection for PTSD is dismissed.

The appeal in regard to service connection for TBI is dismissed.

New and material evidence has not been submitted to reopen the 
previously denied claim for a left shoulder disability.  The 
claim is denied.

New and material evidence has not been submitted to reopen the 
previously denied claim for a right shoulder disability.  The 
claim is denied.


REMAND

The Veteran also seeks entitlement to service connection for left 
and right ankle disabilities.

To this end the Veteran avers he injured his right ankle while 
stationed at the U.S. Embassy in Kabul, Afghanistan, and that he 
was treated at the Embassy by a British physician working for the 
U.S.  The RO exhausted attempts to obtain records of treatment 
accorded him by U.S. Embassy medical personnel, to no avail (see 
report of unavailability of records dated in October 2009).  The 
Veteran was informed and asked to provide supporting medical or 
lay evidence he may have in his possession.  He provided his own 
sworn testimony before the undersigned Acting Veteran's Law Judge 
in May 2010.  

During the May 2010 hearing, the Veteran and his representative 
indicated that they believed the Veteran's bilateral ankle 
problems were the result of or aggravated by the service-
connected bilateral foot problems, and that the left ankle 
disability was secondary to the residuals of the in-service right 
ankle strain.  Service connection may be established for 
disability that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Service connection can also 
be granted for a disability where a service-connected disability 
aggravates a nonservice-connected disability.  See 38 C.F.R. § 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the record shows the Veteran was treated for right foot 
problems during active service and is presently service connected 
for residuals of right foot bunionectomy, 1st metatarsal and a 
history of stress fractures, 2nd metatarsal.  Given that the 
Veteran is service connected for a bilateral foot disability and 
in light of the Veteran's testimony that he injured his right 
ankle during active service and has had symptoms from this injury 
from that time to the present, the Board finds that it is 
necessary to remand this claim for a VA examination to determine 
the nature, extent, and etiology of any bilateral ankle 
disabilities.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)4 (2009).

Moreover, concerning the claim for secondary service connection, 
the U.S. Court of Appeals for Veterans Claims has noted that 
although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006), see also Schroeder v. West, 212 F.3d 1265, 1269-
71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  The RO must 
provide notice under the Veterans Claims Assistance Act of 2000 
(VCAA) pertaining to the secondary service connection claim.

In a December 2009 rating decision, the RO granted entitlement to 
service connection for scar, left elbow to mid forearm, status 
post laceration and scar, left wrist, status post laceration and 
evaluated the disabilities as 10 percent and zero percent 
disabling, respectively, effective May 20, 2008.  In a February 
2010 statement, the Veteran expressed disagreement with the 
decision and requested an earlier effective date for the 10 
percent evaluation assigned his left elbow scar.  In a March 2010 
rating decision, the RO continued the initial earlier effective 
date assigned.  The Board finds that the February 2010 
communication is a timely notice of disagreement with the initial 
effective date assigned in the December 2009 rating decision.    

In a January 2010 rating decision, the RO determined that no CUE 
had been committed in the May 2004 rating decision in which 
service connection for residuals of left bunionectomy, 1st 
metatarsal and residuals of right bunionectomy, 1st metatarsal 
and history of stress fracture 2nd metatarsal was granted and 
zero percent evaluations were assigned, each.  In his March 2010 
hearing, the Veteran testified as to his disagreement to finding 
that no CUE had been committed.  The Board finds that the March 
2010 testimony expressing disagreement with the January 2010 
decision finding no CUE in the prior 2004 decision is a timely 
notice of disagreement.  

In sum, the notice of disagreements as to the December 2009 and 
January 2010 rating decisions discussed above are timely.  As the 
RO has not yet issued a statement of the case, the Board is 
obligated to remand these issues.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999)

Finally, the Veteran also argues that an effective date earlier 
than May 20, 2008 for the grant of 10 percent for each of his 
service connected foot disabilities is warranted.  As the issue 
of CUE in the evaluations assigned in the May 2004 rating 
decision is intertwined with that of entitlement to an effective 
date earlier than May 20, 2008 for the grant of 10 percent for 
each foot, the issue of an effective date earlier than May 20, 
2008 for the grant of 10 percent for the service-connected foot 
disabilities, each, bilaterally, is deferred until the matter of 
CUE in the May 2004 rating decision has been fully prepared for 
adjudication before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ensure the Veteran 
has all appropriate VCAA notice concerning 
his claim for service connection under 
direct and secondary theories for service 
connection for right and left ankle 
disabilities.

2.  The RO or AMC should ensure that it has 
obtained the names and addresses of all 
medical care providers, both VA and 
private, who have treated the veteran for 
his left and right foot disabilities.  
After securing the necessary release, the 
RO should obtain these records.

3.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature, extent, and etiology 
of his claimed right and left ankle 
disabilities.  All indicated tests and 
studies must be performed.  

The claims folder must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All reported symptoms and 
observed pathology attributed to the right 
and left ankles must be fully described.  

The examiner(s) should identify any current 
left and right ankle disability.  For each 
left and/or right ankle disability 
identified, the examiner shoulder:

a)  Proffer an opinion as to whether 
it at least as likely as not (i.e. 50 
percent or greater probability) that 
the disability had its onset during 
the Veteran's active service or, in 
the alternative, otherwise 
etiologically related to the Veteran's 
military service or any incident 
therein;

b)  Proffer an opinion as to whether 
it at least as likely as not (i.e. 50 
percent or greater probability) that 
the disability is etiologically due to 
or caused by the Veteran's service-
connected residuals of left foot 
bunionectomy, 1st metatarsal and right 
foot bunionectomy, 1st metatarsal, and 
history of stress fracture, 2nd 
metatarsal; and 

c) Proffer an opinion as to whether it 
at least as likely as not (i.e. 50 
percent or greater probability) that 
the disability is aggravated by the 
Veteran's service-connected residuals 
of left foot bunionectomy, 1st 
metatarsal and right foot 
bunionectomy, 1st metatarsal, and 
history of stress fracture, 2nd 
metatarsal; and 

The examiner should be advised that 
aggravation is defined, for legal purposes, 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  A 
complete rationale must be provided for all 
opinions expressed.  

4.  The RO must issue a statement of the 
case, as well as notification of the 
Veteran's appellate rights, on the issues 
of an effective date earlier than May 20, 
2008 for the assignment of a 10 percent 
evaluation for the scar, left elbow to mid 
forearm and of CUE in the May 2004 rating 
decision in which service connection for 
residuals of left foot and right foot 
disabilities were granted and assigned 
noncompensable evaluations.  The Veteran 
and his representative are reminded that to 
vest the Board with jurisdiction over these 
issues, a timely substantive appeal must be 
filed.  If the Veteran perfects an appeal 
as to any of these issues, the case must be 
returned to the Board for appellate review.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for entitlement to service 
connection for a right and left ankle 
disabilities, to include direct and 
secondary theories of service connection, 
and for effective dates earlier than May 
20, 2008 for the assignment of a 10 percent 
evaluation for service connected residuals 
of left foot and right foot disabilities 
with application of all appropriate laws 
and regulations, including consideration of 
lay statements, and consideration of any 
additional information obtained as a result 
of this remand.  If the benefits sought are 
not granted in full, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
Thereafter, the appeal must be returned to 
the Board for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


